Title: General Orders, 17 May 1781
From: Washington, George
To: 


                        
                             Thursday May 17th 1781
                            Parole
                            Countersigns
                        
                        The Enemy having embarked a considerable number of troops lately at New York the General thinks it necessary
                            (though the destination of them is not yet known) to have a detachment of four hundred men immediately formed &
                            held in readiness to march at an hour’s warning.
                        This Corps is to consist of a Colonel Lieutenant Colonel and Major, eight Captains Sixteen Subalterns with
                            staff and Non-commissioned officers proportioned.
                        Colonel Scammell will command it and ’till further orders may lay encamped contiguous to King’s ferry and be
                            ready to support the Party on the lines.
                        The Detachment now on the lines to be immediately relieved by Detail from the Army at large; the Relief to
                            consist of a number equal to the detachment previous to the disaster of the 14th inst.
                    